FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                56   1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 1 of 16
                                                                     RECEIVED  NYSCEF: 02/18/2020




                            EXHIBIT 1
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                                 INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                56   1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 2 of 16
                                                                     RECEIVED  NYSCEF: 02/18/2020




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          E. JEAN CARROLL,

                                         Plaintiff,                  Index No. 160694/2019

            -against-
                                                                     Hon. Doris Ling-Cohan

          DONALD J. TRUMP, in his personal capacity,

                                         Defendant.


               PLAINTIFF’S FIRST NOTICE TO SUBMIT TO PHSYICAL EXAMINATION
                              TO DEFENDANT DONALD J. TRUMP

                PLEASE TAKE NOTICE THAT, pursuant to CPLR § 3121, Defendant Donald J. Trump

         is required to submit to a physical examination by LabCorp at its office located at 1145 19th Street

         NW #601, Washington, D.C. 20036, or at another location convenient for Defendant, on March 2,

         2020, at 9 a.m. The examination shall obtain a buccal, blood or skin cell sample from Defendant

         sufficient for DNA analysis and comparison against unidentified male DNA present on the dress

         that Plaintiff wore during the sexual assault at issue in this action. See Exhibit A.

          Dated: New York, New York                          By: /s/ Roberta A. Kaplan
                 January 30, 2020                               Roberta A. Kaplan
                                                                KAPLAN HECKER & FINK LLP
                                                                350 Fifth Avenue, Suite 7110
                                                                New York, New York 10118
                                                                Tel: (212) 763-0883
                                                                Fax: (212) 564-0883
                                                                rkaplan@kaplanhecker.com

                                                                  Counsel for Plaintiff E. Jean Carroll
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                56   1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 3 of 16
                                                                     RECEIVED  NYSCEF: 02/18/2020




                            EXHIBIT A
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                                                                INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                56   1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 4 of 16
                                                                     RECEIVED  NYSCEF: 02/18/2020




                                                                                                                 Laboratory Report1

             Roberta Kaplan, Esq.                                               Report Date: January 8, 2020
             Kaplan, Hecker, & Fink LLP                                         FACL Case #: 20190357
             350 Fifth Ave., Ste 7110                                           Client #:      21497
             New York, NY 10118                                                 Client Case #: 160694/2019

         Case Name: E. Jean Carroll v. Donald Trump

         Report Type: Physical Evidence Examination and DNA Analysis


                                                Background and Purpose of Examination

                    The following information is taken from a complaint filed November 4, 2019 with the New
         York Supreme Court by Roberta Kaplan, counsel for E. Jean Carroll in which it is alleged:
                    Approximately 23 years ago, E. Jean Carroll visited Bergdorf Goodman, a luxury
         department store in New York City, to shop. Upon leaving the store, Carroll ran into Donald
         Trump, with whom she was acquainted. Trump asked Carroll to assist him in purchasing a gift at
         Bergdorf Goodman for a girl. Carroll agreed and they both entered the store. While browsing the
         store, Trump suggested visiting the lingerie department. He insisted Carroll try on a see-through
         bodysuit and maneuvered her into a dressing room, closing the door behind them. At that moment,
         Trump assaulted Carroll. During the assault, Trump grabbed Carroll’s arms, pinned her against the
         wall, placed his hand under her dress, pulled down her tights, and fondled her vagina with his
         fingers. He unzipped his pants and forced his penis inside of her. Shortly thereafter, Carroll was
         able to free herself and ran out of the dressing room and out of the store. The dress and shoes she
         wore at the time of the assault were kept in her closet until 2019 when Carroll donned them for a
         photoshoot.
                    Kaplan requested Forensic Analytical Crime Lab (FACL) examine the dress and shoes to
         determine if male biology, specifically semen, is present. Additionally, to determine if
                    ,                ,                      ,                                     , and                     – all individuals




         1   This report was published in full-color and should be read in that form.

                   3777 Depot Road, Suite 403 ∙ Hayward, California 94545-2761 Telephone: 510/266-8100 www.facrimelab.com Fax: 510/887-4451

                                                                                                                                      Page 1 of 37
Case 1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 5 of 16
Case 1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 6 of 16
Case 1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 7 of 16
Case 1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 8 of 16
Case 1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 9 of 16
Case 1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 10 of 16
Case 1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 11 of 16
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                                                             INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                56   1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 12 of NYSCEF:
                                                                      RECEIVED  16      02/18/2020
                                                                                                                  FACL Case No. 20190357


          Item #2 Dress
                 A black “Donna Karan” brand jacket dress [#2] was submitted to FACL for examination.
          The packaging for this specimen is shown in Figure 7. The outside and inside surfaces of the dress
          are shown in Figures 8 through 11. The dress is size 6 and appeared minimally worn. Some
          apparent animal hairs were noted on the dress. Several scuff/wear marks and/or stains were
          observed on the outer surface of the dress, most notably the backs of the sleeves. Numerous
          fluorescent deposits were revealed on the dress with high intensity filtered (450 nm) light. Acid
          phosphatase activity, a presumptive indication of the presence of semen, was not detected in any of
          thirty-three fluorescent stains tested on the dress. Various surface areas of the dress were swabbed
          to collect biological material. Descriptions and processing of the sample swabs taken from the dress
          are summarized in Table 2. The surface areas swabbed are illustrated in Figures 8 through 10. The
          sample swabs are shown in Figures 12 through 17. All the swabs were consumed for analysis. The
          results of these analyses are described below.




                                          Figure 7. Dress [#2], external and nested packaging.
                                                                Forensic Analytical Crime Lab
                3777 Depot Road, Suite 403 ∙ Hayward, California 94545-2761 Telephone: 510/266-8100 www.facrimelab.com Fax: 510/887-4451

                                                                                                                                   Page 9 of 37
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                56   1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 13 of NYSCEF:
                                                                      RECEIVED  16      02/18/2020
                                                                                                                 FACL Case No. 20190357




                                                         B                             A




                             D                                                                                  C




                                                                            E




                  Figure 8. Dress [#2], outside front showing approximate sample areas A, B, C, D, and E.




                                                               Forensic Analytical Crime Lab
               3777 Depot Road, Suite 403 ∙ Hayward, California 94545-2761 Telephone: 510/266-8100 www.facrimelab.com Fax: 510/887-4451

                                                                                                                                 Page 10 of 37
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                56   1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 14 of NYSCEF:
                                                                      RECEIVED  16      02/18/2020
                                                                                                                 FACL Case No. 20190357




                                           A                                       B




                     C                                                                                    D




                    Figure 9. Dress [#2], outside back showing approximate sample areas A, B, C, and D.




                                                               Forensic Analytical Crime Lab
               3777 Depot Road, Suite 403 ∙ Hayward, California 94545-2761 Telephone: 510/266-8100 www.facrimelab.com Fax: 510/887-4451

                                                                                                                                 Page 11 of 37
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                56   1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 15 of NYSCEF:
                                                                      RECEIVED  16      02/18/2020
                                                                                                                 FACL Case No. 20190357




                                                                   F




                             Figure 10. Dress [#2], inside front showing approximate sample area F.




                                                               Forensic Analytical Crime Lab
               3777 Depot Road, Suite 403 ∙ Hayward, California 94545-2761 Telephone: 510/266-8100 www.facrimelab.com Fax: 510/887-4451

                                                                                                                                 Page 12 of 37
FILED: NEW YORK COUNTY CLERK 02/18/2020 02:53 PM                                                                            INDEX NO. 160694/2019
NYSCEF DOC. NO. Case
                56   1:20-cv-07311-LAK Document 14-56 Filed 09/15/20 Page 16 of NYSCEF:
                                                                      RECEIVED  16      02/18/2020
                                                                                                                 FACL Case No. 20190357




                                                    Figure 11. Dress [#2], inside back.




                                                               Forensic Analytical Crime Lab
               3777 Depot Road, Suite 403 ∙ Hayward, California 94545-2761 Telephone: 510/266-8100 www.facrimelab.com Fax: 510/887-4451

                                                                                                                                 Page 13 of 37
